Citation Nr: 9909944	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran had active service from September 1946 to 
February 1948. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that assigned a 10 percent rating for service-
connected low back strain.  The veteran has appealed for an 
increased rating. 


REMAND

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  VA 
has a duty to assist the claimant in developing facts 
pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist includes ordering 
a fresh examination if the record is insufficient.  See 
38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Service connection has been in effect for lumbosacral strain 
since 1965 when a noncompensable evaluation was assigned for 
lumbosacral strain caused by a fall during active service in 
1946.  The veteran reported increased symptomatology and 
expressed dissatisfaction with the 10 percent rating assigned 
in October 1997.  In addition, his representative has 
requested a fresh VA examination in view of the fact that the 
recent VA examination report does not reflect the specificity 
required for accurate rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (then known as the 
United States Court of Veterans Appeals) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court also held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Board notes that, as the veteran has mentioned, the June 
1997 VA spinal cord diseases examination report itself lacks 
the specificity required by DeLuca.  No lumbar spine range of 
motion was reported and the examiner did not comment on any 
functional loss due to weakness, fatigability, incoordination 
or pain on movement.  Private medical reports note X-ray 
evidence of marked osteoarthritic changes of the lumbar 
spine.  In addition, narrowing of L2-3, limitation of motion 
of the hip, and nerve root involvement have also been 
reported.  A June 1997 VA nerve conduction study of the lower 
extremities indicates severe sensory motor neuropathy versus 
lumbosacral radiculopathy; however, it remains unclear to the 
Board whether any osteoarthritis, intervertebral disc 
disease, or other radicular symptoms are the result of the 
veteran's service-connected lumbosacral strain.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request and associate 
with the claims file all available VA and 
private medical records of treatment for 
the back since June 1997.  If the search 
for records yields negative results, that 
fact should be clearly documented in the 
claims file.

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a VA spine 
examination.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the report of 
the examination.  The examiner is asked 
to record all current symptoms and 
relevant findings concerning the lumbar 
spine, including ranges of motion, in a 
typewritten report.  The examiner is also 
asked to determine whether additional 
lumbar spine disability exists due to 
pain, incoordination, fatigue, weakness, 
flare-ups, and, if possible, express such 
additional disability in terms of 
additional degrees of range of motion 
lost.  The examiner should also determine 
whether there is any muscle spasm, 
listing of the spine, osteoarthritic 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  If feasible, any weakened 
movement, excess fatigability, 
incoordination, or decreased strength, 
speed, or endurance, or other limitations 
noted above should be expressed in terms 
of degrees of additional range of motion 
lost.  

3.  An opinion concerning the etiology of 
any osteoarthritis, radiculopathy, and/or 
hip abnormality found is also requested.  
The examiner should state whether it is 
at least as likely as not that any 
additional low back disability is the 
result of, or has been increased by, the 
service-connected low back strain.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

5.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim, including 
considerations set forth in the holding 
of DeLuca, 8 Vet. App. at 204-07.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran is 
free to submit additional evidence while the matter is on 
remand; however, no action is required of him until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



